Case 1:18-cv-05398-DLI-VMS Document 70 Filed 02/15/21 Page 1 of 4 PageID #: 2006




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ROSLYN LA LIBERTE,                                   Case No.: 1:18-cv-05398-DLI-VMS

                                    Plaintiff,        SUPPLEMENTAL DECLARATION
                                                      IN SUPPORT OF DEFENDANT’S
                     - against -                      MOTION TO REVOKE THE PRO
                                                      HAC VICE ADMISSION OF L. LIN
 JOY REID,                                            WOOD

                                    Defendant.


        JOHN H. REICHMAN declares under penalty of perjury and pursuant to 28 U.S.C. § 1746,

 as follows:

        1.        I am a member of Johnreichmanlaw LLC, attorney for Defendant Joy Reid, along

 with Gibson, Dunn & Crutcher LLP. I submit this supplemental declaration to alert the Court to

 new, pertinent information concerning Ms. Reid’s motion to revoke the pro hac vice admission of

 L. Lin Wood, one of Plaintiff’s attorneys.

        2.        On February 14, 2021, by way of a Telegram posted by Mr. Wood on February 13,

 2021 and after I had already submitted my declaration in support of Ms. Reid’s reply

 memorandum, I learned that the State Bar of Georgia is seeking to discipline Mr. Wood due to

 multiple violations of the Georgia Rules of Professional Conduct.

        3.        The State Disciplinary Board of the Georgia State Bar submitted its grievance

 against Mr. Wood on February 5, 2021, three days before Mr. Wood submitted an affidavit to this

 Court falsely claiming he is “a member in good standing of the Bar of the State of Georgia. . . .”

 Dkt. 66-3 ¶ 1.

        4.        The full 1,676 page grievance against Mr. Wood, last accessed on February 15,

 2021, is available at the following link:
Case 1:18-cv-05398-DLI-VMS Document 70 Filed 02/15/21 Page 2 of 4 PageID #: 2007




 https://www.dropbox.com/s/2oldhj9yeexfucp/State%20Disciplinary%20Board%20MOG-

 L.%20Lin%20Wood%2C%20Jr._File%23%20210010.pdf?dl=0. Though the grievance is

 labeled “confidential,” Mr. Wood himself posted a link to the grievance publicly on his Telegram

 account on February 13, 2021:




        5.      The grievance attaches information indicating “Mr. Wood may have engaged in

 conduct in violation of Georgia Rules of Professional Conduct 1.1, 1.2, 3.1, 3.3, 4.1 and 4.4, and

 Bar Rule 4-104.” Id. at 1.

        6.      On February 13, 2021, Mr. Wood posted to Telegram that he had received the

 “1,600+ page grievance complaint filed against [him] by the State Bar of Georgia,” and explained

 that he “need[s] the help of We the People”:
Case 1:18-cv-05398-DLI-VMS Document 70 Filed 02/15/21 Page 3 of 4 PageID #: 2008




        7.      Later that day, Mr. Wood posted again to his Telegram, asking for the “help of an

 Army of Patriots” with uncovering information about the list of members of the State Disciplinary

 Board. He posted a list of the members and asked, “If you have any information that might impact

 the ‘competency, qualifications or objectivity’ of any members, would you email the information

 to me . . . ?” He said this type of information could include “their social media posts, political

 affiliations, representative clients (for example, what if one or more of them represented

 Dominion), [and] lawsuits filed against them”:
Case 1:18-cv-05398-DLI-VMS Document 70 Filed 02/15/21 Page 4 of 4 PageID #: 2009
